Name: Council Regulation (EEC) No 6/85 of 19 December 1984 allocating catch quotas between Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: Europe;  economic geography;  fisheries
 Date Published: nan

 No L 1 / 62 Official Journal of the European Communities 1 . 1 . 85 COUNCIL REGULATION (EEC) No 6/ 85 of 19 December 1984 allocating catch quotas between Member States for vessels fishing in Faroese waters THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for theÃ  conservation and management of fishery resources ( x ), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas , in accordance with the procedure provided for by the Fisheries Agreement between the European Economic Community , of the one part , and the Government of Denmark and the Home Government of the Faroe Islands , of the other part , both parties have held consultations concerning their mutual fishing rights for 1985 ; Whereas as a result of these consultations the two parties have agreed an arrangement for 1985 involving inter alia the allocation of certain catch quotas to Community vessels in the fisheries zone of the Faroe Islands ; Whereas , under the terms of Article 3 of Regulation (EEC) No 170 / 83 , it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks , the share available for the Community and also the specific conditions under which the catches must be made ; whereas , under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; Whereas information about actual catches should be made available in order to ensure that this allocation is respected ; Whereas the catch quotas open to Member States in Faroese waters will come into effect as from 1 January 1985 ; whereas the very short period of time now remaining before they come into effect means that an initial period of application , limited in time , will have to be provided for in order to enable the Council to confirm , before the end of that period , the decisions taken , HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1985 catches by vessels flying the flag of a Member State in the waters falling within the fisheries jurisdiction of the Faroe Islands under the arrangement on reciprocal fishing rights for 1985 between the Community and the Faroe Islands shall be limited to the quotas set out in the Annex hereto . Article 2 Member States and the masters of vessels flying the flag of a Member State shall conform, as far as fishing in the waters referred to in Article 1 is concerned , with Articles 3 to 9 of Council Regulation (EEC) No 2057 / 82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ( 2 ), as amended by Regulation (EEC) No 1729 / 83 ( 3 ). Article 3 This Regulation shall enter into force on 1 January 1985 . It shall apply until 20 January 1985 , subject to the Council 's taking a decision before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1984 . For the Council The President P. O'TOOLE ( 2 ) OJ No L 220 , 29 . 7 . 1982 , p. 1 . ( 3 ) OJ No L 169 , 28 . 6 . 1983 , p. 14 .( ») OJ No L 24 , 27 . 1 . 1983 , p. 1 . 1 . 1 . 85 Official Journal of the European Communities No L 1 / 63 ANNEX Quantities referred to in Article 1 (tonnes) Species Quotas Allocations Cod and haddock 600 ( ] ) France 70 Germany 15 United Kingdom 515 Saithe 2 400 ( 2 ) Belgium token entry France 1 510 Germany 310 Netherlands token entry United Kingdom 580 Redfish 7 200 Belgium token entry France 450 Germany 6 675 United Kingdom 75 Ling 300 France 170 United Kingdom 120 Germany 10 Blue ling 2 700 France 1 770 United Kingdom 60 Germany 870 Tusk 300 United Kingdom 225 Germany 65 France 10 Blue whiting 25 000 Denmark 11 000 France Germany &gt; 3 000 Netherlands J United Kingdom 11 000 Flatfish 1 200 ( 3 ) France 160 Germany 240 United Kingdom 800 Other species 500 France 180 United Kingdom 120 Germany 200 Mackerel 5 000 Denmark 5 000 (') Of which no more than 300 tonnes may be fished up to 30 June 1985 . ( 2 ) Of which no more than 1 560 tonnes may be fished up to 30 June 1985 ( 3 ) Of which no more than 780 tonnes may be fished up to 30 June 1985 .